ORDER

PER CURIAM.
Appellant Charles Barnes (“Husband”) appeals from the trial court’s judgment on Kimberly Barnes’s (“Wife”) motion for contempt and for an accounting of past *534unpaid child support and maintenance. The trial court found that the parties never agreed to reduce Husband’s child support and maintenance obligations from the amount initially ordered by the family court. The trial court also declined to exercise its equitable authority under the doctrine of waiver by acquiescence to reduce the amount of unpaid child support and maintenance owed by Husband. Husband now appeals, alleging that the record contains insufficient evidence to support the trial court’s finding that no agreement existed between Husband and Wife to reduce Husband’s payment obligations. Husband also avers the trial court erred in finding that Wife’s acceptance of reduced child support and maintenance payments from Husband did not constitute a waiver of Husband’s outstanding financial obligations.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the’detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(5).